Citation Nr: 9909092	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a duodenal ulcer.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the abdomen with injury to Muscle 
Group XIX and adhesions, currently rated 10 percent 
disabling.

3.  Entitlement to an increased rating for a burn scar on the 
forehead, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Donald Hayden, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA)) Regional Office in 
Houston, Texas, (RO) which held that new and material 
evidence had not been submitted to reopen the claims for 
service connection for duodenal ulcer and a burn scar on the 
forehead and which continued the previously assigned 
10 percent disability rating for residuals of a wound of the 
abdomen with damage to Muscle Group XIX.

In July 1995, the Board remanded this case for further 
development.  Following the development, a February 1997 
rating decision granted service connection for burn scar of 
the forehead and assigned a 10 percent rating, effective in 
April 1992.  The veteran has appealed the assigned rating but 
has not contested the effective date.

In August 1998, the RO denied service connection for 
degenerative changes of the lumbar spine as secondary to 
service-connected shell fragment wound.  The veteran was 
notified of that decision in September 1998 and has not yet 
submitted a notice of disagreement.  Accordingly, the Board 
will not consider that matter 


FINDINGS OF FACT

1.  An October 1966 rating decision, which confirmed an 
unappealed March 1955 rating decision, denied service 
connection for duodenal ulcer.  The October 1966 decision was 
not appealed within one year from the date the veteran was 
notified of it.  

2.  Evidence received subsequent to that decision does not 
show that a duodenal ulcer was present in service, was 
compensably disabling within one year after separation from 
service, or was a result of the veteran's service-connected 
abdominal shell fragment wound.  

3.  The evidence necessary for an equitable determination of 
the issues of entitlement to increased ratings for residuals 
of a shell fragment wound of the abdomen with damage to 
Muscle Group XIX and adhesions, and for a burn scar of the 
forehead is of record.

4.  The abdominal wound consisted of a relatively small wound 
of the muscles of the abdomen from a bullet that exploded in 
a fire.  The wound was small, did not perforate the 
peritoneum and did not involve prolonged infection.

5.  There is no competent evidence that the residuals of the 
abdominal wound with residuals of laparotomy impair the 
function of the gastrointestinal system or cause disturbance 
of motility, actual partial obstruction, or reflex 
disturbances as a result of the wound or laparotomy 
residuals.  

6.  The laparotomy scars are well-healed and not shown to be 
painful and tender.   

7.  On his forehead, the veteran has a triangular, 
hyperpigmented, not raised lesion over the middle region of 
the high forehead in line with the hairline, most recently 
described as measuring approximately 5 by 2 centimeters in 
dimension and which is darker than the surrounding skin.  



CONCLUSIONS OF LAW

1.  The October 1966 unappealed rating decision that denied 
service connection for duodenal ulcer is final.  38 U.S.C. 
§ 4005 (now 38 U.S.C.A. § 7105 (West 1991).  

2.  Evidence received subsequent to that decision is not new 
and material. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  

3.  The criteria for a rating in excess of 10 percent for 
wound of the abdomen with damage to Muscle Group XIX and 
adhesions have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic 
Code 5319 (1997, 1998).

4.  The criteria for a rating in excess of 10 percent for 
burn scar of the forehead have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records do not show a duodenal ulcer.  In 
October 1945, while on guard duty, the veteran sustained a 
small wound to the left upper abdomen when a bullet exploded 
in a fire.  He was hospitalized for approximately 10 days 
during which time he underwent exploratory surgery.  No 
perforation of the peritoneum was found and there was no 
fluid in the abdomen.  Debridement was done.  A foreign body 
was not found.  An X-ray showed two metallic foreign bodies 
lying close together in the anterior abdominal wall, at the 
level of the third lumbar vertebra (L3), slightly to the left 
of the midline.  He was evaluated in early December, about 
6 weeks later, complaining of abdominal distress and 
constipation.  It was noted that the scars were well healed 
and nontender.  He was returned to duty with a recommendation 
that he perform no heavy work.

An April 1946 examination for separation from service 
revealed a scar on the abdomen as the only finding regarding 
the abdomen and viscera.  It was reported that there were no 
musculoskeletal defects.

During a February 1947 VA examination, it was recorded that 
the veteran had been struck in the abdomen in October 1944 
and had been hospitalized for 8 days.  It was noted that 
since discharge from service he had had no real 
gastrointestinal trouble although he complained of a full 
feeling when doing work.  He denied any real pain.  
Examination revealed a 5-inch scar on the right side of the 
umbilicus, parallel to the rectus muscle and a second 2 1/2-
inch scar at right angles to it, over the umbilicus, 
extending to the left.  Both scars were described as nicely 
healed without undue scarring or keloid.  The scars were 
fairly movable and there was no pain elicited on deep 
palpation.  There was no evidence of infection in or about 
the scar areas.  The diagnosis was wound, abdominal wall, 
healed, uncomplicated, moderate.  

In a December 1949 letter, the veteran submitted a claim for 
a scar on his head as the result of scalding by hot water.  
It does not appear from the record that any action was taken 
on that the claim at the time.  

The veteran was hospitalized by the VA in September and 
October 1951 for a complaint of soreness in the epigastrium 
for the prior 7 or 8 months, and pain in the left lower 
quadrant for 4 days prior to admission.  A diagnosis of 
active duodenal peptic ulcer was made.  The veteran stated he 
had been in good health until about 8 months before.  There 
was a scar over the right side about 6 millimeters in length 
at the level of the umbilicus, and a scar 4 inches long just 
above the umbilicus.  Percussion was normal.  There was 
tenderness in the epigastrium and both lower quadrants on 
direct palpation.  X-ray studies revealed characteristic 
deformity of the duodenal bulb with an ulcer crater.  He 
responded to ulcer management therapy.  The pertinent final 
diagnosis was duodenal peptic ulcer, active, treated 
improved.  

In March 1955, the RO denied service connection for duodenal 
ulcer.  The veteran was notified of that decision later that 
month and did he did not initiate an appeal within one year 
of the date of notification.

During a July 1960 VA surgical examination, the examiner said 
that he had examined the records and that the peritoneum was 
not entered by the "penetrating shrapnel fragment" wound.  
The examiner said that the veteran had vague complaints 
referable to the abdomen.  He had occasional pain in the 
abdomen and occasional constipation, but no nausea, vomiting, 
melena or hematemesis.  He had a scar on the forehead that 
was reported to have been caused by steam burns.  It was 
described as being pigmented and approximately 3 inches in 
length and 2 inches in width.  There was pigment of a dark 
brown color.  It was described as being well-healed and 
presenting a mild cosmetic disfigurement.  Over the abdomen, 
there were 2 scars: One was a right paramedian incisional 
scar in the upper abdomen and the second was a transversely 
placed scar, approximately 3 inches in length, situated just 
to the left and above the umbilicus.  The scars were linear, 
well healed and presented no abnormalities.  There were no 
palpable abdominal masses or organs and no muscle spasm, 
rigidity or tenderness.  The diagnoses were shrapnel fragment 
wounds, abdominal wall, necessitating exploratory laparotomy, 
healed, no residual disability; and burn scar of the 
forehead; mild disability on the basis of cosmetic 
disfigurement.  

In September 1960, the RO denied service connection for a 
burn scar of the forehead.  The record does not show that 
decision was appealed.  

In September 1966, the veteran sought to reopen his claim of 
service connection for ulcer disease. 

Records of a period of VA hospitalization from September to 
October 1966 reflect that the veteran reported that his 
stomach had been bothering him for three years.  His bowel 
function was reportedly regular.  He complained of occasional 
night pain and vomiting at night.  X-rays studies showed a 
deformed duodenal bulb.  The final diagnoses included peptic 
ulcer disease.  

In October 1966 the RO confirmed the prior denial of service 
connection for duodenal ulcer, noting that the additional 
evidence received showed no relationship between the service 
abdominal wound and ulcer disease.  The veteran was notified 
later that month but did not appeal.  

The veteran was seen at a VA facility in May 1983 with a two 
month history of persistent stomach growling.  It was noted 
that his peptic ulcer disease had been treated with Maalox 
for years; recently, he had had increased epigastric 
cramping, growling, bloating and burning for several months.  
He had loose, poorly formed stools but no hematemesis, melena 
or nocturnal diarrhea.  The initial diagnosis was probable 
recurrent peptic ulcer disease-no active occult bleeding.  
Upper gastrointestinal X-ray studies by the VA in May 1983 
showed a normal esophagus and stomach.  There was moderate 
deformity of the duodenal bulb, consistent with peptic ulcer 
disease.  No active ulcer crater was seen.  Gastroscopy, 
esophagoscopy and duodenoscopy performed by the VA in June 
1983 were reported to be normal.  In July 1983, it was 
reported that there was no organic gastrointestinal disease 
as evidenced by a very complete workup.  Additional VA 
outpatient records dated in the 1980s reflect few 
gastrointestinal complaints. A June 1983 gastroscopy- 
esophagoscopy- duodenoscopy was normal.  In May 1986, the 
veteran was noted to complain of epigastric pain and normal 
bowel movements only with Metamucil.  Another May 1986 entry 
indicates that he was seen for blood in his stool and that he 
denied epigastric pain, nausea, vomiting and melena.  In June 
1986 an upper gastrointestinal series showed no evidence of 
an ulcer, mass or obstruction. 

During a May 1992 VA examination it was recorded that the 
veteran had noted "some more indigestion and dyspepsia" but 
no melanotic stools or obstruction.  His abdomen had an 8-
millimeter, oblique laceration that was superior to the navel 
in the left upper quadrant.  The laceration was healed with 
mild to moderate keloid and hyperpigmentation.  He also had a 
vertical laparotomy incision just to the right side of the 
navel that measured 14 centimeters, with mild keloid and 
hyperpigmentation.  The abdomen was soft to palpation and no 
masses were palpated.  There was also a triangular 
hyperpigmented, not raised lesion over the middle region of 
the high forehead in line with the hair line.  It measured 
approximately 3 by 3 by 2 centimeters in dimension.  X-ray 
studies revealed a hiatal hernia with mild reflux, a normal 
appearing stomach, and deformity of the duodenal bulb, 
probably representing peptic ulcer disease.  

At a December 1992 hearing at the RO, the veteran testified 
that a company doctor had told him that he still had a 
fragment in his stomach and that an X-ray taken about 5 years 
before had shown a fragment in his stomach.  Hearing 
transcript 1-2.  He said all of his treatment had been from 
the VA.  Id. at 3.  With regard to the scar on his forehead, 
he said that in 1944, while he was aboard a ship en route to 
North Africa, the ship was hit and he was scalded on the 
forehead.  He said he had heard variously that the ship had 
been in a collision and had been torpedoed.  Id. at 4.  In a 
response to a question, he testified that the scar was sore 
to the touch at times.  Id. at 6.

Extensive VA outpatient records dated in the 1990s are for 
the most part not relevant to the disabilities at issue.  The 
report of a February 1997 upper gastrointestinal series 
indicates that the veteran had a sliding type hiatal hernia 
without reflux.  A February 1997 esophagram showed a sliding 
type hiatal hernia with free reflux and irregular mucosa 
anterior to the distal esophagus.  In June 1997 the veteran 
complained of continued bloating and indigestion.  It was 
noted that that had been his original complaint and he stated 
that he had been having those problems since service.  It was 
noted that an endoscopy revealed intestinal hyperplasia.  

During a June 1998 VA examination, it was recorded that after 
service the veteran had worked as a courier and in the 
"sales of doors."  The examiner reviewed the file and noted 
that upper gastrointestinal series X-rays in February 1997 
had shown a sliding-type hiatal hernia with free 
gastroesophageal reflux, and that esophagogastroduodenoscopy 
performed in March 1997 had shown ectopic mucosa.  The 
examiner also noted that two progress notes indicated that 
the veteran had H. pylori gastritis with symptoms of 
indigestion and bloating.  Current examination disclosed an 
abdominal scar, which was in the epigastrium area to the 
right of the umbilicus with a slight amount of tenderness.  
There was no palpable foreign body in the abdominal wall or 
masses.  There was a 5-centimeter by 2-centimeter inverted 
triangular hyperpigmented area that moved from the hair line 
down into the forehead.  The examiner said that it was his 
opinion that the veteran's gastritis was not related to the 
gunshot wound.  He also said that there was no indication 
from reading the claims file of penetration of the gunshot 
wound into the stomach.  He also said that he believed that 
some of the veteran's symptoms were probably related to 
adhesions that were secondary to the laparotomy.  The 
examiner said he was unable to palpate any metallic fragments 
and that KUB X-ray studies which had recently been performed 
did not show any metallic fragments in the abdominal area.  
In June 1998 the veteran was afforded an upper 
gastrointestinal series that showed some deformity of the 
duodenal bulb but no ulcer.  A barium swallow was 
unremarkable. 

The report of a VA KUB X-ray study performed in June 1998 
indicates, in pertinent part, that a small radiopaque foreign 
body was projected over the L3-L4 disc space.  

In August 1998, the veteran submitted a VA X-ray film taken 
that month.  An X-ray interpretation indicates that there 
were degenerative changes of the lumbar spine and an 
incidental finding of a metallic foreign body in the 
subcutaneous tissue in the mid-anterior abdominal wall at the 
level of L4.  

Criteria and Analysis

The Board finds that the development directed in the remand 
has been completed to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).  The remand directed the RO to 
obtain additional VA and service medical records and to 
obtain additional records regarding the burn on the head 
during service.  There are apparently no additional service 
medical records and service-connection has been granted for 
the burn scar.  

New and Material Evidence

The last unappealed rating decision on the issue of service 
connection for duodenal ulcer was one of October 1966, which 
found that there was no evidence showing a relationship 
between the in-service shell fragment wound and ulcer 
disease, thereby confirming the March 1955 rating decision 
that had originally denied service connection. .  As the 
veteran did not appeal the October 1966 decision, it is 
final.  38 U.S.C. § 4005 (now 38 U.S.C.A. § 105); 38 C.F.R. 
§§  3.104, 19.129 (a) (1966).  

Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  
Previously, the Board had to perform a two-step analysis when 
an appellant sought to reopen a claim based on additional 
evidence.  First, the Board had to determine whether the 
evidence was "new and material."  If the Board determined 
that there was new and material evidence, the claim was 
reopened and the merits evaluated in light of all of the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946 and duodenal ulcer is manifest to a 
compensably disabling degree within one year of separation 
from such service, it shall be presumed to have been incurred 
in service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a) (1998).  Additionally, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection for duodenal ulcer was denied by the March 
1955 rating decision because there was no record of 
gastrointestinal pathology in service and duodenal ulcer was 
first manifested in 1951, more than one year after separation 
from service.  Service connection was again denied by the 
unappealed October 1966 rating decision on the basis that the 
evidence Ddi not show a relationship between ulcer disease 
and the in-service abdominal wound. 

In the supplemental statement of the case furnished the 
veteran on the issue of whether new and material evidence has 
been submitted to reopen his claim for service connection for 
duodenal ulcer, he was told that there had to be a reasonable 
possibility that the new evidence, viewed with the old would 
change the outcome of the prior decision.  This is no longer 
a valid standard to determine whether evidence is new and 
material.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit (Circuit 
Court) entered a decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) concerning the definition of the term "new 
and material evidence" found in 38 U.S.C.A. § 5108 (West 
1991).  The Circuit Court held that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), had "overstepped its judicial authority" 
by adopting a social security case law definition of "new 
and material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Circuit Court further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" Id. at 1363.   

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the (Veterans) Court held that the two-step 
process set out in Manio for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge: 
the VA must first determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, the VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  

In this case, the RO included the provisions of 38 C.F.R. 
§ 3.156(a) in the October 1992 statement of the case.  The RO 
found that the additional evidence was not new and material, 
in pertinent part, because it did not show that duodenal 
ulcer was related to any gastrointestinal symptoms in 
service.  The claim for service connection for a burn scar 
has been reopened and service connection granted.  

In the supplemental statement of the case of February 1997, 
the RO mentioned the Colvin definition of new and material 
evidence, but noted that the new evidence essentially 
duplicated evidence previously considered and was essentially 
cumulative and pointed out that there was no competent 
evidence that the veteran's stomach had been injured when he 
was wounded in service.  

Since the RO has provided the appellant with the correct 
standard of what constitutes new and material evidence and 
since the RO has, if anything, applied a more restrictive 
standard, the Board finds that the veteran will not be 
prejudiced by the Board using the correct standard without 
returning the case to the RO for further consideration.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Evidence received subsequent to the October 1966 rating 
decision consists of extensive VA medical evidence, including 
outpatient records and examination and diagnostic study 
reports, the veteran's testimony at a hearing, and his 
written statements.  Although he still believes that his 
ulcer disease is related to the service-connected shell 
fragment wound, he is not shown to be competent to express an 
opinion as to medical etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran 
testified that he was told that he had a fragment in his 
stomach, what a doctor purportedly has told a lay person is 
not the equivalent of medical evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) 

The additional competent (medical) evidence does not tend to 
show that a duodenal ulcer was present in service, was 
compensably manifested within one year thereafter, or is 
related to the service-connected abdominal wound by causation 
or aggravation.  There is simply no medical evidence or 
opinion tending to link the two.  

With regard to the X-ray film submitted by the veteran, the 
interpretation shows the small metallic foreign body as only 
an incidental finding in the subcutaneous tissue of the 
abdominal wall.  There is no indication that it is located in 
the stomach.  It might be noted that X-rays made during 
service, prior to the October 1966 rating decision, had shown 
the foreign body, identified as being at the L3 level.  There 
is no competent evidence relating a duodenal ulcer to the 
foreign body.  The veteran has submitted no medical evidence 
supporting his belief that the retained foreign body caused 
an ulcer.  Although there is a notation in a June 1997 VA 
record indicating that the had had the same stomach problems 
(bloating and dyspepsia) since service, the initial VA 
examination shows only that he reported feeling full when 
doing working.  In any event, even if the veteran did have 
the same complaints since service, those complaints, without 
more, are not competent evidence that he had had ulcer 
disease during service, that it was compensably manifested 
within one year after service, or that it is related to the 
in-service shell fragment wound.  Where there is an attempt 
to reopen a claim after a final decision, it must be 
determined whether evidence obtained since the final decision 
bears directly and substantially upon the matter under 
consideration, whether it is cumulative or redundant, and 
whether, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  In this case the definition of new and material 
evidence is not satisfied and the claim is not reopened.  



Increased Ratings

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  

In general, an allegation of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased rating.  Proscelle v. Derwinski¸ 
2 Vet. App. 629 (1992).  Therefore, the claim for an 
increased rating for the wound residuals is well grounded.  
The VA has had the veteran examined and there does not appear 
to be any additional available evidence with regard to the 
abdominal wound.  Accordingly, the Board finds that the VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  

The criteria for rating muscle damage were revised, effective 
July 3, 1997.  62 FR 30238.  Where a law or regulation 
changes after a claim has been filed to reopen, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies, unless Congress provided otherwise or permitted the 
Secretary to do so and the Secretary has done so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  No such provision exists with 
regard to the criteria for rating wound residuals.  The RO 
has rated the veteran under the "old" and the "new" criteria 
and determined that the wound residuals are not more than 10 
percent disabling under either.

The function of Muscle Group XIX, is support and compression 
of the abdominal wall and lower thorax, flexion and lateral 
motions of the spine and synergists in strong downward 
movements of the arm.  Damage to that muscle group is rated 
0 percent disabling when slight, 10 percent disabling when 
moderate, 30 percent disabling when moderately severe and 
50 percent disabling when severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5319.  

Under the current criteria, a moderate disability of the 
muscles results from a through-and-through or deep 
penetrating wound of short track from a single bullet, a 
small shell or shrapnel fragment without explosive effect of 
high velocity missiles, residuals of debridement or prolonged 
infection.  Objective findings include entrance, and if 
present, exit scars which are small or linear indicating a 
short track of the missile through muscle tissue.  There 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lower 
threshold of fatigue when compared to the sound side.  

Moderately severe disability of the muscles results from a 
through-and-through or deep penetrating wound by small, high 
velocity missiles, or large, low-velocity missiles, with 
debridement, prolonged infection or sloughing of soft parts 
and intermuscular scarring.  Objective findings include 
entrance, and if present, exit scars indicating a track of 
missiles through one or more muscle groups and indications on 
palpation of loss of the deep fascia, muscle substance or 
normal firm resistance of the muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side should demonstrate positive evidence of 
impairment.  

Severe muscle disability results from through-and-through or 
deep penetrating wounds due to high-velocity missiles or 
large or multiple low-velocity missiles or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts 
and intermuscular binding and scarring.  Objective findings 
should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation should show loss of deep fascia or muscle substance 
or soft, flabby muscles in the wound area.  The muscles 
should swell and harden abnormally in contraction.  Tests of 
strength, endurance or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability.  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effects of missile; adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
currents in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56, effective July 3, 1997.  

Under the "old criteria" slight disability of the muscles 
results from a simple wound of the muscle without 
debridement, infection or the effects of laceration.  On 
examination there should be minimal scar, slight, if any, 
evidence of fascial defect or atrophy or of impaired tonus, 
no significant impairment of function and no retained 
metallic fragments.  

Moderate disability of the muscles results from 
through-and-through or deep penetrating wounds of relatively 
short track by a single bullet or a small shell or shrapnel 
fragments when there was an absence of explosive effect of 
high velocity missiles and of residuals of debridement or 
prolonged infection.  Objective findings should include, 
entrance, and if present, exit scars which are linear, 
relatively small and so situated as to indicate a relatively 
short track of the missile through the muscle tissue; signs 
of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  In such tests, the rule is 
that with strong efforts antagonistic muscles should be 
relaxed to insure validity of the tests.  

Moderately severe disability of the muscles results from 
through-and-through or deep penetrating wounds by high 
velocity missiles of small size or large missile of low 
velocity with debridement or with prolonged infection or with 
sloughing of soft parts and intermuscular cicatrization.  
Objective findings should include entrance, and if present, 
exit scars relatively large and so situated as to indicate a 
track of the missile through important muscle groups; 
indications on palpation of moderate loss of deep fascia or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared to the sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with the sound side) should give positive evidence of marked 
or moderately severe loss.  

Severe disability of the muscles results from through-and-
through or deep penetrating wounds due to high velocity 
missiles or large or multiple low velocity missiles or 
explosive effects of high velocity missiles or shattering of 
the bone structure with extensive debridement or prolonged 
infection and sloughing of the soft parts with intermuscular 
binding and cicatrization.  Objective findings should include 
extensive, ragged, depressed and adherent scars of the skin 
so situated as to indicate wide damage to muscle groups in 
track of missiles.  X-rays might show minute multiple 
scattered foreign bodies indicating spread of intermuscular 
trauma and explosive effect of the missile.  Palpation should 
show moderate or extensive loss of deep fascia or of muscle 
substance.  There should be soft or flabby muscles in the 
wound area.  The muscles should not swell or harden normally 
in contraction.  

Tests of strength and endurance (compared with the sound side 
or of coordinated movements) should show positive evidence of 
severe impairment of function.  Electrical tests, with the 
reaction of degeneration should not be present but a 
diminished excitability to faradic current compared with the 
sound side may be present.  Visible or measured atrophy may 
or may not be present.  Adaptive contraction of opposing 
groups of muscles, if present, should indicate severity.  
Adhesions of the scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae with epithelial sealing 
over the bone without true skin covering, in an area where 
bone is normally protected by muscle, indicates a severe 
type.  Atrophy of the muscle groups not included in the track 
of the missile, particularly of the trapezius and serratus in 
the wounds of the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  38 C.F.R. 
§ 4.56 (in effect prior to July 3, 1997).  

The evidence shows that the veteran was injured when a bullet 
apparently was thrown into a fire and exploded, with 
approximately two shell fragments entering the veteran's 
abdominal wall.  The medical evidence clearly states that the 
shell fragments did not penetrate the peritoneum.  An in-
service X-ray showed two metallic foreign bodies lying close 
together in the anterior abdominal wall, at the level of the 
third lumbar vertebra (L3), slightly to the left of the 
midline.  The veteran was hospitalized for approximately 10 
days during which time he underwent an exploratory 
laparotomy, with debridement.  About 6 weeks after the 
injury, it was noted that the scars were well healed and 
nontender, and the veteran was returned to duty, although it 
was recommended that he perform no heavy work.  

The current rating is based on moderate damage to Muscle 
Group XIX.  A higher rating, under either the current or 
"old" criteria would require at least moderately severe 
muscle injury.  The evidence does not show a through-and-
through or deep penetrating wound, prolonged infection, 
sloughing of soft parts or intermuscular cicatrization.  The 
scar from the wound is not relatively large and there is no 
report of indications of loss of deep fascia or muscle 
substance on palpation or moderate loss of normal firm 
resistance of muscles.  Accordingly, no more than a 10 
percent rating is warranted under Code 5319.

By its August 1998 rating decision, the RO included adhesions 
as part of the service-connected shell fragment wound 
residuals and rated the entire disability under Diagnostic 
Code 5319 for the muscle injury.  Separate ratings may be 
assigned for different disabilities resulting from the same 
injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
(Disabilities are to be rated separately unless they 
constitute the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14 (1997).  The "critical element is that 
none of the symptomatology for any one condition is 
duplicative of or overlapping with the symptomatology of the 
other condition).  Accordingly, the Board has considered 
whether a separate rating is warranted for adhesions.   

The rating schedule provides that adhesions of the peritoneum 
are rated 50 percent disabling when severe; definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  They are rated 30 percent 
disabling when moderately severe; partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  They are rated 
10 percent disabling when moderate; pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
They are rated 0 percent disabling when mild.  Ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intra-abdominal) 
process, and at least two of the following: Disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain. 38 C.F.R. § 4. 114, Diagnostic Code 7301 
(1998).  Although the June 1998 VA examiner noted that some 
of the veteran's gastrointestinal complaints were probably 
related to "adhesions" secondary to a laparotomy, it was 
not stated whether any adhesions were peritoneal adhesions.  
However, even assuming the presence of peritoneal adhesions, 
the medical evidence does not show disturbance of motility, 
actual partial obstruction, or reflex disturbances so as to 
warrant a separate rating for adhesions.   On the June 1998 
VA examination the veteran complained of gas, bloating and 
occasional indigestion, but recent upper gastrointestinal and 
barium X-ray studies showed no remarkable findings other than 
deformity of the duodenal bulb.  Accordingly, any peritoneal 
adhesions, if present, are not shown to be more than mild and 
would not warrant a compensable rating.  There is no 
competent evidence showing pulling type pain that is 
aggravated by movement of the body, episodes of colic pain, 
nausea or vomiting due to the adhesions as required for a 10 
percent rating.  Accordingly, the Board finds that a separate 
compensable rating for adhesions is not warranted.  

In regard to the claim for an increased rating for the 
veteran's facial scar, disfiguring scars of the head, face or 
neck are rated 50 percent disabling when there is complete or 
exceptional repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  They are rated 
30 percent disabling, when severe, especially producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  They are rated 10 percent disabling when moderate 
and disfiguring and 0 percent disabling when slight.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  Note: When, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.

Superficial scars are rated 10 percent disabling, when poorly 
nourished, with repeated ulceration, or which are tender and 
painful on objective demonstration 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804, respectively.  The veteran 
has testified that the scar is sore to the touch, at times.  
Hearing transcript at 6.  There is no competent, medical, 
evidence that the scar on the forehead is poorly nourished or 
objectively tender and painful.  Superficial scars are also 
rated on limitation of function of part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  There is also no competent, 
medical, evidence that the scar limits any function.  Ratings 
are also provided for second and third degree burn scars.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802.  However, 
the ratings for the third degree burn scars require actual 
third degree residual involvement.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, note 1. There is no competent (medical) 
evidence that there is third degree residual involvement.  A 
second degree burn scars is rated 10 percent disabling when 
the area approximates one square foot.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

The veteran asserts that the burn scar produces severe 
disfigurement and marked and unsightly deformity of the 
forehead, associated with a marked color contrast, and 
warrants a 30 percent rating.  

The burn scar is triangular and on the most recent VA 
examination was noted to be 5 centimeters by 2 centimeters in 
size.  It was described by the examiner in July 1960 as being 
mildly to moderately disfiguring.  It does not involve the 
eyelids, lips or auricles.  A photograph submitted by the 
veteran and those taken by the VA show a color contrast; 
however, the skin appears to be smooth and the scar does not 
appear to be more than moderately disfiguring as noted on the 
prior examination.  There is no evidence of tissue loss and 
cicatrization, and the color contrast has not been described 
by any doctor as marked.  The scar also does not result in 
limitation of function.  Accordingly, the Board concludes 
that a rating in excess of 10 percent is not warranted.

Because the assigned 10 percent rating for the scar was the 
initial rating following a grant of service-connection, the 
Board must consider whether a higher rating was assignable in 
the past.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  The scar was initially described in 1960, as 
producing mild cosmetic disfigurement.  The description of 
the scar on subsequent examinations has remained essentially 
the same, even though the degree of disfigurement was not 
specified.  However, there is no indication that the degree 
of disfigurement has worsened.  Accordingly, a higher rating 
is not warranted based on prior manifestations.  

The veteran has denied having told the VA examiner that he 
had worked as a courier and in the "sales of doors."  It is 
unclear how this information would have been in the 
examination report, unless provided by him.  In any event, it 
is not material to any of the issues presented on appeal.  


ORDER

There being no new and material evidence, the application to 
reopen the claim for service connection for a duodenal ulcer 
is denied.  

Increased ratings for residuals of a bullet wound to the 
abdomen with injury to Muscle Group XIX and burn scar 
residuals on the forehead are denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

